


115 HR 4409 IH: Flood Water Relief Act of 2017
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 4409
IN THE HOUSE OF REPRESENTATIVES

November 15, 2017
Mr. Lawson of Florida introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
Making supplemental appropriations for the Army Corps of Engineers for flood control projects and storm damage reduction projects in areas affected by flooding in the city of Jacksonville, Florida, and for other purposes.

 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2018:Department of the ArmyCorps of Engineers—CivilConstructionFor an additional amount for Construction for flood control projects and storm damage reduction projects in areas affected by flooding in the city of Jacksonville, Florida, that have received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act, $116,968,000, to remain available through fiscal year 2027: Provided, That upon approval of the Committees on Appropriations of the House of Representatives and the Senate these funds may be used to construct any project by the Corps for reducing flooding and storm damage risks in the city of Jacksonville, Florida, that the Secretary determines is technically feasible, economically justified, and environmentally acceptable: Provided further, That projects using these funds shall be at full Federal expense with respect to such funds: Provided further, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.This Act may be cited as the Flood Water Relief Act of 2017.   